In the

United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 08-1850

R OGER C ORONADO, JR.,
                                                  Plaintiff-Appellant,
                                  v.

V ALLEYVIEW P UBLIC S CHOOL D ISTRICT 365-U, ET AL.,

                                               Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 08 C 1254—John W. Darrah, Judge.
                          ____________

       A RGUED JULY 8, 2008—D ECIDED A UGUST 12, 2008
                          ____________



  Before B AUER, C OFFEY and R OVNER, Circuit Judges.
  P ER C URIAM. Roger Coronado, Jr., a fifteen-year-old
student at Bolingbrook High School, was involved in a
confrontation between rival gangs in the school cafete-
ria—for which he received a two-semester expulsion.
Acting through his next friend, Shelley Gilbert, Coronado
sued the school district, a police officer, and various school
officials under 42 U.S.C. § 1983, claiming, as relevant here,
that his expulsion hearing deprived him of procedural due
2                                                No. 08-1850

process. Coronado also sought a preliminary injunction
that would lift the expulsion until a second hearing with
“Due Process safeguards” could take place. The district
court denied the motion, however, reasoning that
Coronado had failed to demonstrate a reasonable likeli-
hood of success on the merits, and that the proposed
injunction would harm the public interest. This interlocu-
tory appeal followed. See 28 U.S.C. § 1292(a)(1). We affirm.


                              I.
  The following facts are undisputed. During the lunch
hour on February 4, 2008, several boys—some of them
Latin Kings—sat down at Coronado’s table in the school
cafeteria. Within a few minutes, a member of a second
gang, the Gangster Disciples, approached the table and
began to taunt the group. The other boys at Coronado’s
table rose to confront their rival, which attracted additional
Gangster Disciples. Both sides started shouting and
making gang signs. Coronado stood up as well. But before
the situation could escalate further, the bell rang and the
group dispersed at the urging of a security guard. Shortly
thereafter Timothy Gavin, a second security guard in the
cafeteria, filed an incident report in which he wrote, “Roger
was seen by myself posturing with a large group in the
cafeteria who were flashing gang signs at a group of
Gangster Disciples.” Gavin also wrote up the other 12 to 14
students involved in the confrontation.
  A few days later Coronado was told to report to the
school’s police substation, where he met Officer Alan
Hampton. Officer Hampton showed Coronado the incident
No. 08-1850                                                 3

report, which Coronado signed below this acknowledg-
ment: “The above offenses have been explained to me and
I have had the opportunity to respond to them; my signa-
ture shall not be taken as an admission of guilty [sic] of the
offense(s) alleged.” At Officer Hampton’s invitation,
Coronado telephoned his father to let him know that he
was in trouble. Officer Hampton also demanded that
Coronado complete a “Memorandum of Incident” describ-
ing the events in the cafeteria. Coronado’s signed state-
ment reads, “I just got up and try to see if my friends were
goin [sic] to need help or something because there were a
lot of them other guys on the there [sic] side so I got up to
help.” That document also bears the undated signatures of
Coronado’s parents underneath the representation that
they had “seen this statement.” On the basis of this confes-
sion, Coronado was suspended for ten days while the
school considered expulsion.
  Approximately a week later, Coronado’s father received
a letter from Hearing Officer Steven Prodehl explaining
that the school administration had charged Coronado with
“Subversive Organizations,” had recommended expulsion,
and had appointed Prodehl to review the matter. Prodehl
“requested” that Coronado and his parents attend a
hearing on February 19, 2008, at 11:00 a.m., to discuss
Coronado’s “behavior and said expulsion.” The letter
described the nature of the hearing as well:
    You, and your child, will be given the opportunity to
    review the charges made against your child. You may
    present evidence at the Hearing, and have counsel
    present, if you desire. Information germane to the
4                                              No. 08-1850

    question of expulsion, which you may wish to present
    is requested and will be taken into consideration.
  Coronado and his parents attended the expulsion
hearing, as did Prodehl and Dean Rob Lathrope. Gavin and
Officer Hampton did not appear. There is no record of the
hearing other than Prodehl’s written summary of the
proceedings. According to that document, Coronado was
charged with a second offense—“Fighting/Mob Ac-
tion”—at the hearing. And, Prodehl writes, Coronado
admitted to both charges: “Roger stated that he did walk
over and lent support to his table, some of whom he
knows are Latin Kings. . . . Roger stated that he should
have acted differently and what he did was very stupid,
especially when he is not that good of friends with any of
them.” The summary also recounts that Coronado’s father
remarked, in English, that he was “very surprised at his
son” and that he and his wife support the school’s efforts
to prevent gang violence but believed that Coronado had
just “got caught up in the moment and did something
stupid.” Additionally, Coronado’s father related that his
son had never been in trouble before, that the parents hope
that he will attend college, and that the entire family is
involved in coaching and playing team sports. Finally,
Coronado’s father asked that the school authorities “look
at his son as an individual, find that he is a good kid and
not expel him.” Following the hearing, Prodehl proposed
to the Board of Education a two-semester expulsion, which
would encompass the remainder of the spring semester
of 2008 (which has now ended) and the fall semester of
2008. On or around February 25, 2008, Coronado received
notice that the Board had adopted Prodehl’s recommenda-
tion; he was not to return to school until 2009.
No. 08-1850                                              5

  Coronado responded by filing in the district court a
sprawling, fifteen-count complaint, naming as defendants
the school district, Prodehl, Gavin, and an assistant
principal at the high school. At the same time Coronado
moved for a preliminary injunction that would lift the
expulsion until a second hearing “with Due Process
safeguards” could take place. As relevant to his request
for a preliminary injunction, Coronado claims that his
expulsion violated his right to due process because the
school district did not provide his parents with a Spanish-
language interpreter, or allow him to cross-examine Gavin
and Officer Hampton, or create a contemporaneous record
of the hearing before Prodehl. The district court ordered
an evidentiary hearing on the motion.
   On March 12, 2008, Coronado, Coronado’s parents,
Prodehl, Gavin, and Officer Hampton, among others,
testified about the events leading up to Coronado’s expul-
sion. Coronado testified that, contrary to his written
statement and Prodehl’s summary of the expulsion hear-
ing, he did not support or encourage anyone in the
school cafeteria that day. According to Coronado, Gavin
had “flat-out lie[d]” about his role in the incident,
Hampton had intimidated him into falsely confessing,
and Prodehl had misrepresented in his written summary
that he admitted a role in the cafeteria confrontation.
Gavin, Hampton and Prodehl, on the other hand, con-
firmed the accuracy of their earlier reports and denied any
misrepresentation or intimidation. Notably, Coronado
and his parents acknowledged that they had received
advance notice of the expulsion hearing and the charge
of “Subversive Organizations.” Coronado, moreover,
6                                               No. 08-1850

conceded that he was offered an opportunity to respond
to the charges and rebut the evidence presented by
school officials, but he declined. The parties agree that
Coronado learned of the second charge, “Fighting/Mob
Action,” at the hearing. Yet Coronado has never main-
tained that he was surprised by the second charge or that
he asked for more time so that he could respond more
fully to the new charge.
  Coronado also testified that his father had called the
school prior to the hearing to request a translator “[b]ut he
left a voicemail and nobody called back.” According to
Coronado, his father made the request at the hearing as
well and Prodehl denied the accommodation. Coronado’s
father also testified, through an interpreter, that “on
the way in he asked the official if he could have an inter-
preter because he didn’t exactly understand” the proceed-
ings but “was told that he wouldn’t need an interpreter”
because his son was present. Prodehl, meanwhile, testified
that he asked the parents at the outset of the hearing if
they needed an interpreter and was told no.
  At the conclusion of the evidentiary hearing, James
Mitchem, the principal at Bolingbrook High School,
testified that the proposed injunction would have a
pernicious effect on his staff and the other students
involved in the incident:
    I think that it would have a negative impact on the
    staff morale, I think that it would embolden students
    who were involved in this particular rules infraction
    to perceive that, in fact, they can violate particular
    school rules and not be held accountable. And I believe
No. 08-1850                                                7

    that his presence back in our building, particularly
    at this juncture, would do just that.
  The district court denied the preliminary injunction. The
court concluded that Coronado had failed to demonstrate
a reasonable likelihood of success on the merits, and that,
in any event, the proposed injunction would harm the
public interest. Due process, the court wrote, requires only
that a student facing expulsion receive notice of the
charges against him, notice of the time of the hearing, and
a full opportunity to be heard. See Remer v. Burlington Area
Sch. Dist., 286 F.3d 1007, 1010-11 (7th Cir. 2002). Coronado
received all three, according to the court, and the evidence
showed that he admitted wrongdoing at the hearing. In
reaching this conclusion the court credited the testimony
of the defendants’ witnesses over the testimony of
Coronado and his father. The court explained, moreover,
that Coronado had no constitutional right to cross-examine
Gavin or Officer Hampton at the expulsion hearing. And,
the court continued, Coronado’s contention that the
school was required to provide an interpreter was
baseless as well because the evidence showed that an
interpreter was not needed: Coronado’s father had asked
questions in English at the expulsion hearing and made
statements “regarding Plaintiff’s education, activities
and future plans as well as his own views of the school’s
efforts to combat gang activity.” Finally, the court rejected
Coronado’s claim that Prodehl’s six-page summary of the
expulsion hearing was inadequate. As for the public
interest, the court reasoned that school administrators
must have “the authority to punish conduct such as that
of Plaintiff if they are to provide a safe school environ-
8                                                   No. 08-1850

ment.” Ordering the school district to readmit Coronado,
the court continued, “would diminish that authority and
could threaten the safety of students.”


                               II.
  A party seeking a preliminary injunction must demon-
strate that he is reasonably likely to succeed on the merits,
that he is experiencing irreparable harm that exceeds any
harm his opponent will suffer if the injunction issues,
that he lacks an adequate remedy at law, and that the
injunction would not harm the public interest. Christian
Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006). “If
the moving party meets this threshold burden, the
district court weighs the factors against one another in a
sliding scale analysis . . . which is to say the district court
must exercise its discretion to determine whether the
balance of harms weighs in favor of the moving party or
whether the nonmoving party or public interest will be
harmed sufficiently that the injunction should be denied.”
Id.; see Joelner v. Vill. of Wash. Park, 378 F.3d 613, 619 (7th
Cir. 2004). In reviewing the denial of a preliminary injunc-
tion, this court examines legal conclusions de novo,
findings of fact for clear error, and the balancing of harms
for abuse of discretion. Joelner, 378 F.3d at 620. The scope of
appellate review is, however, limited to the injunction
decision itself and those issues inextricably bound to it. See,
e.g., Shaffer v. Globe Protection, Inc., 721 F.2d 1121, 1124 (7th
Cir. 1983) (“Cases applying § 1292(a)(1) have held that
other incidental orders or issues nonappealable in and of
themselves but in fact interdependent with the order
No. 08-1850                                                     9

granting or denying an injunction may also be reviewed,
but only to the extent that they bear upon and are central
to the grant or denial of the injunction.”).
  Coronado asserts on appeal that the district court erred
in denying the preliminary injunction because, Coronado
insists, he has a reasonable likelihood of success on the
merits with respect to his due process claim.1 The crux of
his argument on the merits is that he was entitled to
considerably more process than he received given the
severity of his punishment. In Goss v. Lopez, 419 U.S. 565
(1975), the Supreme Court recognized a high-school
student’s “legitimate entitlement to a public education
as a property interest which is protected by the Due
Process Clause and which may not be taken away for
misconduct without adherence to the minimum procedures
required by that Clause.” Id. at 574. That decision outlined
the procedural protections enjoyed by a public-school



1
   Strangely, Coronado construes the district court’s order as a
“denial of a permanent injunction” because “there is not a
possibility of a trial on the issue of injunctive relief.” Without
question the district court considered Coronado’s motion to
be one for a preliminary injunction. Regardless, this court
would have jurisdiction over Coronado’s interlocutory appeal
even if the district court had denied a motion for a permanent
injunction. See 28 U.S.C. § 1292(a)(1); Asset Allocation & Mgmt.
Co. v. Western Employers Ins. Co., 892 F.2d 566, 568-69 (7th Cir.
1990) (holding that grant of permanent injunction is appealable
even though it is “an interlocutory order [that] does not wind up
the litigation” and “it is not a temporary or preliminary injunc-
tion”).
10                                                No. 08-1850

student facing a brief suspension. Id. And in Remer this
court suggested that the same governing safe-
guards—notice of the charges, notice of the time of the
disciplinary hearing, and a meaningful opportunity to be
heard—apply to a student threatened with a four-year
expulsion. See Remer, 286 F.3d at 1010-11. Due process does
not, however, require “a judicial or quasi-judicial
trial”—with all of the features and safeguards of, e.g., a
delinquency proceeding—before a school may punish
misconduct. Linwood v. Bd. of Educ., 463 F.2d 763, 769-70
(7th Cir. 1972); see Goss, 419 U.S. at 583; Remer, 286 F.3d at
1010-11. Although the Goss court reserved the question
whether more formal procedures might be necessary for
longer suspensions or expulsions, Remer can fairly be
read to stand for the proposition that expulsion does not
require a more elaborate hearing in order to comport with
due process so long as the student receives the “funda-
mentally fair procedures” set out in Goss. See Remer, 286
F.3d at 1010-11; see also Lamb v. Panhandle Cmty. Unit Sch.
Dist. No. 2, 826 F.2d 526, 528 (7th Cir. 1987) (explaining that
a penalty tantamount to expulsion entitles the student
to some opportunity to present mitigating arguments).
  Coronado’s appeal falters because he received notice and
a meaningful opportunity to be heard—and therefore
cannot demonstrate any likelihood of success on the
merits. See Remer, 286 F.3d at 1010-11. Prodehl’s letter
informed Coronado and his parents of the date of the
hearing as well as the charge of “Subversive Organiza-
tions.” Moreover, Coronado’s contact with Officer
Hampton—even by Coronado’s account—yielded some
understanding of the charges against him. Coronado does
No. 08-1850                                                 11

not dispute that he had an opportunity to present evidence
at the hearing and respond to the charges. But Coronado
does challenge the school’s failure to inform him in advance
of the hearing of the second charge—“Fighting/Mob
Action.” As this court noted in Smith ex rel. Smith v. Severn,
129 F.3d 419 (7th Cir. 1997), though, same-day notice of
school disciplinary charges passes constitutional muster.
Id. at 428-29 (“As for the timing of the notice, no delay is
necessary between the time notice is given and the time
of the discussion with the student.” (citing Goss, 419 U.S.
at 582)).
  Coronado acknowledges Remer but nevertheless argues
that a student facing expulsion is entitled to something
more than notice and an opportunity to be heard. Other
circuits have accepted Coronado’s premise that Goss
provides merely a starting point for due-process analysis
in the expulsion context; those courts have looked to
the balancing test of Mathews v. Eldridge, 424 U.S. 319
(1976), to determine whether anything further is required.
See Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1240 (10th
Cir. 2001); Palmer ex rel. Palmer v. Merluzzi, 868 F.2d 90, 95
(3d Cir. 1989); Newsome v. Batavia Local School Dist., 842 F.2d
920, 923-24 (6th Cir. 1988). Yet none of those decisions
has required any of the accommodations that Coronado
insists he was denied.
  Coronado first argues that he had a right to cross-exam-
ine Gavin and Officer Hampton—and the denial of that
asserted right promises a reasonable likelihood of success
12                                                   No. 08-1850

on the merits.2 The record contains no evidence that
Coronado ever asked that either Gavin or Hampton be
required to appear and give testimony, so it is difficult to
imagine how he was denied the opportunity. In any event,
Coronado provides no federal authority to support his
position, and the only circuit court to decide the
question in the high-school context (that we have found)
reached the opposite conclusion. See Newsome, 842 F.2d
at 925-26.
  Similarly, Coronado argues that Prodehl’s written
summary of the expulsion hearing did not comport with
due process because, Coronado contends, it lacks
sufficient detail. Again, there is no evidence in the record
that Coronado asked during the expulsion hearing that a
verbatim record be made. And, at six pages, Prodehl’s
summary provides considerable detail. Coronado insists
that the document is rife with inaccuracies, but he is
grasping at straws. For example, Coronado argues that
Prodehl’s denial of a “First Time Offender Recommenda-
tion” was error because, as the parties agree, Coronado
was a first-time offender. But Prodehl testified in the
district court that a “First Time Offender Recommenda-
tion”—essentially a recommendation of lenity—is discre-
tionary and is typically reserved for first-time, minor
drug offenders.
  Coronado also complains of the absence of an interpreter
at the expulsion hearing. The district court, though, did not


2
   For this proposition (and many others) Coronado relies on
Colquitt v. Rich Twp. High School Dist. No. 227, 699 N.E.2d 1109
(Ill. App. Ct. 1998), which is not binding precedent on this court.
No. 08-1850                                                13

address whether due process might require an interpreter
because the court concluded that an interpreter was not
needed. In doing so, the court considered the extent of
Coronado’s father’s remarks at the hearing and his
ability to ask questions. On appeal Coronado does not
dispute that his father asked questions at the expulsion
hearing or that he delivered a statement regarding
Coronado’s goals, commended the school’s efforts to
combat gang violence, and requested leniency for
Coronado—all in English. Coronado even concedes in his
brief that his parents can speak “[c]onversational English
or minimally fluent English.” Yet, despite these conces-
sions, Coronado does not explain why an interpreter was
needed, or how the district court could have committed
clear error in finding that an interpreter was not required.
Nor does Coronado provide any specific legal author-
ity—other than vague references to Mathews and
Colquitt—to support his contention that he and his parents
were entitled to an interpreter as a matter of due process.
And we have not found any authority that supports
Coronado’s argument. His legal argument, therefore, is
irrelevant and the district court was correct to avoid it.
  Coronado’s remaining arguments are nebulous. He
seems to argue that the district court erred by not explicitly
balancing the harms posed by granting or denying the
injunction. But it is only after the moving party makes a
threshold showing of, among other things, a reasonable
likelihood of success on the merits that the district court is
required to conduct this inquiry. Walker, 453 F.3d at 859;
Joelner, 378 F.3d at 619. Coronado never made it past the
first hurdle. He also contends that he was expelled for
14                                                 No. 08-1850

“posturing,” which he insists is an unconstitutionally
vague “policy.” Posturing is Gavin’s term, though—not
any school policy. Gavin used it to describe Coronado’s
actions in the cafeteria, and he elaborated on its intended
meaning at the hearing: “getting up to essentially back up
his friends, associates, in this—contained in this large
group.” Finally, Coronado argues that the district court
should have considered that he has a learning disability
in weighing whether to grant the preliminary injunction.
Coronado did not raise this argument before the district
court, however, so it is waived on appeal.3 Metzger v. Ill.
State Police, 519 F.3d 677, 681-82 (7th Cir. 2008).
  A second problem with Coronado’s appeal is his failure
to confront the district court’s alternative holding, that the
proposed injunction would harm the public interest by
undermining the authority of school officials and threaten-
ing the safety of students. To this Coronado offers only
his opinion that Principal Mitchem’s testimony concerning
the need for a safe educational environment “is best



3
  In his reply brief, Coronado attempts to expand the scope of
this appeal yet again. He argues that the school has exculpatory
video footage of the cafeteria incident but concedes that the
district court has not seen the video nor has Coronado. Else-
where Coronado fashions arguments under the First and Fifth
Amendment concerning his “coerced confession.” Finally,
Coronado asserts that the only school now available to
him—Premier Academy—cannot accommodate his learning
disability. None of these arguments were developed before
the district court, and they have no bearing on his appeal
regarding the denial of the preliminary injunction.
No. 08-1850                                            15

described as speculative and uninformed.” That response
is woefully inadequate; Coronado needs to do better in
order to prevail on appeal.


                    CONCLUSION
 Coronado feels that he was entitled to “the full panoply”
of due process, something akin to the rights enjoyed by
a criminal defendant. No doubt his two-semester
expulsion was a harsh punishment. But because his
position is not supported by law, and because the district
court did not err in denying his preliminary injunction,
we A FFIRM .




                          8-12-08